Citation Nr: 0531681	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-21 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1967.  He is the recipient of the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  This case was remanded in 
August 2004 and now returns to the Board for appellate 
review.


FINDING OF FACT

Resolving all doubt in the favor of the veteran, tinnitus is 
etiologically related to noise exposure during active 
military service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).


I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005)), eliminated the concept 
of a well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005)).  The VCAA and 
its implementing regulations are applicable to the claim now 
before the Board.  As the Board's decision herein constitutes 
a complete grant of the benefit sought on appeal, no further 
action is required to comply with the VCAA and the 
implementing regulations.

II.  Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


III.  Reasons and Bases

Because the veteran served in combat and has been awarded the 
Combat Infantryman Badge, there is no question as to whether 
he was exposed to acoustic trauma in service. In addition, he 
has already been granted service connection for a left-ear 
hearing loss, and recent examination reports include 
diagnoses of tinnitus.  However, the record also includes 
several reports referring to the veteran's extensive noise 
exposure following service, when he worked in a steel mill.  
Thus, the question that must be resolved in this case is 
whether the veteran's tinnitus is the result of exposure to 
loud noise in service or the result of noise exposure in his 
post-service employment.

With regard to the question of the cause of the veteran's 
tinnitus, the record includes medical reports that support 
the veteran's claim and medical reports that are against the 
claim.  According to the  report of a VA examination of  
February 2002, the the veteran's post-service noise exposure 
is more likely related to his post-service employment than 
his noise exposure in service.  The examiner who prepared the 
report of the February 2002 examination reviewed the 
veteran's medical history and gave reasons for his 
conclusion, noting, for example, that the veteran's hearing 
acuity decreased considerably during the period of his post-
service employment in a steel mill.  For these reasons, the 
February 2002 examination report must be given considerable 
weight.

The evidence supporting the claim is also substantial.  
According to a report prepared by Dr. M.G. of the Sterling-
Rock Falls Clinic in May 2005, there is little doubt that the 
veteran's hearing loss and tinnitus began when he was exposed 
to acoustic trauma in combat.  As is the case with the report 
of the VA examination, the physician who wrote the May 2005 
report took into account the veteran's medical history, 
including the the veteran's post-service exposure to noise 
while working in a steel mill.  Thus , the private 
physician's report of May 2005 must also be given 
considerable weight.

With regard to the most important question in this case, the 
record includes two well-reasoned medical opinions, one of 
which supports the claim and one of which is against the 
claim.  Under these circumstances, doubt must be resolved in 
the veteran's favor, and it must be found as a fact that the 
veteran's tinnitus is the result of acoustic trauma in active 
service.  Accordingly, service connection must be granted for 
tinnitus.

ORDER

Service connection for tinnitus is granted.



____________________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


